Exhibit 10.1

 

EXECUTION COPY

 

FIFTEENTH AMENDMENT OF CREDIT AGREEMENT

 

THIS FIFTEENTH AMENDMENT OF CREDIT AGREEMENT (the “Amendment”) is entered into,
effective as of March 23, 2004, between Protection One Alarm Monitoring, Inc., a
Delaware corporation (“Borrower”), each of the Persons that is a signatory to
this Amendment in its capacity as a Lender under the Credit Agreement referred
to below (each Person from time to time party to such Credit Agreement, a
“Lender” and, collectively, the “Lenders”) and POI Acquisition, L.L.C. (“POI”),
as Administrative Agent for the Lenders (in such capacity, together with its
successors in such capacity, “Administrative Agent”).

 

R E C I T A L S

 


A.            BORROWER, AND THE PERSONS WHO WERE THEN THE LENDERS AND
ADMINISTRATIVE AGENT, ENTERED INTO THE CREDIT AGREEMENT DATED AS OF DECEMBER 21,
1998 (AS RENEWED, EXTENDED, MODIFIED AND AMENDED FROM TIME TO TIME, THE “CREDIT
AGREEMENT”; CAPITALIZED TERMS USED HEREIN SHALL, UNLESS OTHERWISE DEFINED
HEREIN, HAVE THE RESPECTIVE MEANINGS SET FORTH IN THE CREDIT AGREEMENT),
PROVIDING FOR A REVOLVING CREDIT FACILITY IN THE ORIGINAL MAXIMUM PRINCIPAL
AMOUNT OF $500,000,000.


 


B.            WESTAR INDUSTRIES, INC. (“WESTAR”) AND POI ENTERED INTO THAT
CERTAIN ASSIGNMENT AND ACCEPTANCE, DATED FEBRUARY 17, 2004, WHEREIN WESTAR
ASSIGNED ALL OF ITS RIGHTS AND OBLIGATIONS UNDER THE CREDIT AGREEMENT TO POI.


 


C.            ADMINISTRATIVE AGENT, BORROWER, PROTECTION ONE, INC. AND NETWORK
MULTI-FAMILY SECURITY CORPORATION ENTERED INTO THAT CERTAIN CREDIT FACILITY
STANDSTILL AGREEMENT, DATED AS OF FEBRUARY 17, 2004 (THE “STANDSTILL
AGREEMENT”), WHEREIN ADMINISTRATIVE AGENT AGREED TO FORBEAR FROM EXERCISING
CERTAIN RIGHTS, REMEDIES AND ACTIONS UNDER THE CREDIT AGREEMENT, LOAN DOCUMENTS
AND APPLICABLE LAW AS A RESULT OF THE OCCURRENCE OF CERTAIN SPECIFIED DEFAULTS.


 


D.            POI AND QUADRANGLE MASTER FUNDING LTD (“QUADRANGLE”) ENTERED INTO
THAT CERTAIN ASSIGNMENT AND ACCEPTANCE, DATED FEBRUARY 26, 2004, WHEREIN POI
ASSIGNED A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THE CREDIT AGREEMENT TO
QUADRANGLE.


 


E.             IN A LETTER FROM QUADRANGLE TO BORROWER, DATED FEBRUARY 27, 2004,
QUADRANGLE AGREED TO BE BOUND BY ALL OF THE OBLIGATIONS SET FORTH IN THE
STANDSTILL AGREEMENT.


 


F.             BORROWER, AND THE PERSONS WHO WERE THEN THE LENDERS AND
ADMINISTRATIVE AGENT, ENTERED INTO A FIRST AMENDMENT OF CREDIT AGREEMENT
EFFECTIVE AS OF FEBRUARY 26, 1999, A SECOND AMENDMENT OF CREDIT AGREEMENT
EFFECTIVE AS OF FEBRUARY 29, 2000, A THIRD AMENDMENT OF CREDIT AGREEMENT
EFFECTIVE AS OF JANUARY 2, 2001, A FOURTH AMENDMENT OF CREDIT AGREEMENT
EFFECTIVE AS OF MARCH 2, 2001, A FIFTH AMENDMENT TO CREDIT AGREEMENT AS OF JUNE
30, 2001, A SIXTH AMENDMENT OF CREDIT AGREEMENT EFFECTIVE AS OF NOVEMBER 1,
2001, A SEVENTH AMENDMENT OF CREDIT AGREEMENT EFFECTIVE AS OF MARCH 25, 2002, AN
EIGHTH AMENDMENT OF CREDIT AGREEMENT EFFECTIVE AS OF JUNE 3, 2002, A NINTH
AMENDMENT OF CREDIT AGREEMENT EFFECTIVE AS OF JUNE 26, 2002, A TENTH AMENDMENT
OF CREDIT AGREEMENT EFFECTIVE AS OF JULY 25, 2002, AN ELEVENTH AMENDMENT OF
CREDIT AGREEMENT EFFECTIVE AS OF AUGUST 26, 2002, A TWELFTH AMENDMENT OF CREDIT
AGREEMENT EFFECTIVE AS OF SEPTEMBER 11, 2002, A THIRTEENTH AMENDMENT OF CREDIT
AGREEMENT EFFECTIVE AS OF MARCH 11, 2003 AND A FOURTEENTH AMENDMENT OF CREDIT

 

--------------------------------------------------------------------------------


 

Agreement effective as of June 20, 2003, pursuant to which certain provisions of
the Credit Agreement (including, without limitation, the Total Commitment) were
amended.


 


G.            BORROWER, LENDERS AND ADMINISTRATIVE AGENT DESIRE TO FURTHER
MODIFY CERTAIN PROVISIONS CONTAINED IN THE CREDIT AGREEMENT IN ORDER TO ALLOW
BORROWER TO PROVIDE CERTAIN INFORMATION TO THE ADMINISTRATIVE AGENT, THE LENDERS
AND THEIR RESPECTIVE REPRESENTATIVES, SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN.


 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower, the Lenders party hereto and
Administrative Agent agree as follows:

 


1.             AMENDMENT TO THE CREDIT AGREEMENT.  SECTION 14.5 IS HEREBY
DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

14.5         Confidentiality.  Each Credit Party agrees to keep confidential any
information furnished or made available to it by Borrower pursuant to this
Agreement; provided that nothing herein shall prevent any Credit Party from
disclosing such information (a) to any other Credit Party or any Affiliate of
any Credit Party, or any officer, director, employee, agent, or advisor of any
Credit Party or Affiliate of any Credit Party (provided that any such Affiliate
shall be deemed to agree to and shall be bound by the provisions of this Section
14.5), (b) to any other Person if reasonably incidental to the administration of
the credit facility provided herein, (c) as required by any Law, (d) upon the
order of any court or administrative agency, (e) upon the request or demand of
any regulatory agency or authority, (f) that is or becomes available to the
public or that is or becomes available to any Credit Party other than as a
result of a disclosure by any Credit Party prohibited by this Agreement, (g) in
connection with any litigation to which such Credit Party or any of its
Affiliates may be a party, (h) to the extent necessary in connection with the
exercise of any remedy under this Agreement or any other Loan Document, and (i)
subject to provisions substantially similar to those contained in this Section
14.5, to any actual or proposed Participant or assignee.

 


2.             AMENDMENT OF CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS.  ALL
REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL HENCEFORTH BE
DEEMED REFERENCES TO THE CREDIT AGREEMENT AS MODIFIED AND AMENDED BY THIS
AMENDMENT AND AS MAY, FROM TIME TO TIME, BE FURTHER MODIFIED, AMENDED, RESTATED,
EXTENDED, RENEWED AND/OR INCREASED.


 


3.             RATIFICATIONS.  BORROWER:  (A) RATIFIES AND CONFIRMS ALL
PROVISIONS OF THE LOAN DOCUMENTS AS AMENDED BY THIS AMENDMENT; (B) RATIFIES AND
CONFIRMS THAT ALL GUARANTIES, ASSURANCES AND LIENS, IF ANY, GRANTED, CONVEYED OR
ASSIGNED TO THE CREDIT PARTIES UNDER THE LOAN DOCUMENTS ARE NOT RELEASED,
REDUCED OR OTHERWISE ADVERSELY AFFECTED BY THIS AMENDMENT AND CONTINUE TO
GUARANTEE, ASSURE AND SECURE FULL PAYMENT AND PERFORMANCE OF THE PRESENT AND
FURTHER OBLIGATION; AND (C) AGREES TO PERFORM SUCH ACTS AND DULY AUTHORIZE,
EXECUTE, ACKNOWLEDGE, DELIVER, FILE AND RECORD SUCH ADDITIONAL DOCUMENTS AND
CERTIFICATES AS THE CREDIT PARTIES MAY

 

2

--------------------------------------------------------------------------------


 

reasonably request in order to create, perfect, preserve and protect those
guaranties, assurances and Liens.


 


4.             REPRESENTATIONS.  BORROWER REPRESENTS AND WARRANTS TO THE CREDIT
PARTIES THAT AS OF THE DATE OF THIS AMENDMENT:  (A) THIS AMENDMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY BORROWER AND THE CONSENT TO THIS
AMENDMENT, IN THE FORM ATTACHED HERETO (THE “CONSENT”) HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY EACH OBLIGOR THAT IS A SIGNATORY THERETO; (B) NO
ACTION OF, OR FILING WITH, ANY GOVERNMENTAL AUTHORITY IS REQUIRED TO AUTHORIZE,
OR IS OTHERWISE REQUIRED IN CONNECTION WITH, THE EXECUTION, DELIVERY AND
PERFORMANCE BY BORROWER OR ANY OTHER OBLIGOR OF THIS AMENDMENT AND THE CONSENT;
(C) THE LOAN DOCUMENTS, AS AMENDED BY THIS AMENDMENT, ARE VALID AND BINDING UPON
BORROWER AND THE OTHER OBLIGORS AND ARE ENFORCEABLE AGAINST BORROWER AND THE
OTHER OBLIGORS IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS LIMITED BY
DEBTOR RELIEF LAWS AND GENERAL PRINCIPLES OF EQUITY; (D) THE EXECUTION, DELIVERY
AND PERFORMANCE BY BORROWER AND THE OTHER OBLIGORS OF THIS AMENDMENT AND THE
CONSENT DO NOT REQUIRE THE CONSENT OF ANY OTHER PERSON AND DO NOT AND WILL NOT
CONSTITUTE A VIOLATION OF ANY GOVERNMENTAL REQUIREMENT, LAW, ORDER OF ANY
GOVERNMENTAL AUTHORITY OR MATERIAL AGREEMENTS TO WHICH BORROWER OR ANY OTHER
OBLIGOR IS A PARTY OR BY WHICH BORROWER OR ANY OTHER OBLIGOR IS BOUND; (E) THE
EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER AND THE OTHER OBLIGORS OF THIS
AGREEMENT SHALL NOT AFFECT OR ALTER THE TERMS AND PROVISIONS SET FORTH IN THE
STANDSTILL AGREEMENT; (F) ALL REPRESENTATIONS AND WARRANTIES OF BORROWER AND THE
OTHER OBLIGORS IN THE LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE OF THIS AMENDMENT, EXCEPT TO THE EXTENT THAT (I)
ANY OF THEM SPEAK TO A DIFFERENT SPECIFIC DATE, OR (II) THE FACTS ON WHICH ANY
OF THEM WERE EXPRESSLY STATED TO HAVE BEEN BASED HAVE BEEN CHANGED BY
TRANSACTIONS CONTEMPLATED OR PERMITTED BY THE CREDIT AGREEMENT; AND (G) BOTH
BEFORE AND AFTER GIVING EFFECT TO THIS AMENDMENT, NO POTENTIAL DEFAULT OR
DEFAULT EXISTS, EXCEPT AS SPECIFICALLY PROVIDED IN THE STANDSTILL AGREEMENT .


 


5.             CONDITIONS.  THIS AMENDMENT SHALL NOT BE EFFECTIVE UNLESS AND
UNTIL:


 

(A)           THIS AMENDMENT HAS BEEN EXECUTED BY BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER, AND THE CONSENT HAS BEEN EXECUTED BY ALL OF THE OBLIGORS
(OTHER THAN THE BORROWER); AND

 

(B)           BORROWER SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT SUCH
DOCUMENTS SATISFACTORY TO ADMINISTRATIVE AGENT AS IT MAY REQUEST EVIDENCING THE
AUTHORIZATION AND EXECUTION OF THIS AMENDMENT, THE CONSENT AND ANY OTHER
DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH (COLLECTIVELY, THE
“AMENDMENT DOCUMENTS”).

 


6.             CONTINUED EFFECT.  EXCEPT TO THE EXTENT AMENDED HEREBY OR BY ANY
DOCUMENTS EXECUTED IN CONNECTION HEREWITH, ALL TERMS, PROVISIONS AND CONDITIONS
OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ALL DOCUMENTS EXECUTED
IN CONNECTION THEREWITH, SHALL CONTINUE IN FULL FORCE AND EFFECT AND SHALL
REMAIN ENFORCEABLE AND BINDING IN ACCORDANCE WITH THEIR RESPECT TERMS.


 


7.             MISCELLANEOUS.  UNLESS STATED OTHERWISE:  (A) THE SINGULAR NUMBER
INCLUDES THE PLURAL AND VICE VERSA AND WORDS OF ANY GENDER INCLUDE EACH OTHER
GENDER, IN EACH CASE, AS APPROPRIATE; (B) HEADINGS AND CAPTIONS MAY NOT BE
CONSTRUED IN INTERPRETING PROVISIONS; (C) THIS

 

3

--------------------------------------------------------------------------------


 

Amendment shall be construed and its performance enforced, under Texas law; (d)
if any part of this Amendment is for any reason found to be unenforceable, all
other portions of it nevertheless remain enforceable; and (e) this Amendment may
be executed in any number of counterparts with the same effect as if all
signatories had signed the same document and all of those counterparts must be
construed together to constitute the same document.


 


8.             PARTIES.  THIS AMENDMENT BINDS AND INURES TO BORROWER AND THE
CREDIT PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


9.             ENTIRETIES.  THIS AMENDMENT CONTAINS THE ENTIRE AGREEMENT BETWEEN
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER OF THIS AMENDMENT AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO FIFTEENTH AMENDMENT OF

CREDIT AGREEMENT AMONG

PROTECTION ONE ALARM MONITORING, INC., AS BORROWER,

POI ACQUISITION, L.L.C., AS ADMINISTRATIVE AGENT

AND

THE LENDERS PARTY THERETO

 

EXECUTED on and effective as of the date first above written.

 

 

PROTECTION ONE ALARM MONITORING, INC.,

 

a Delaware Corporation, as Borrower

 

 

 

 

 

By:

  /s/ Anthony D. Somma

 

 

 

Name:  Anthony D. Somma

 

 

Title:  Senior V.P.

 

5

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO FIFTEENTH AMENDMENT OF

CREDIT AGREEMENT AMONG

PROTECTION ONE ALARM MONITORING, INC., AS BORROWER,

POI ACQUISITION, L.L.C., AS ADMINISTRATIVE AGENT

AND

THE LENDERS PARTY THERETO

 

EXECUTED on and effective as of the date first above written.

 

 

POI ACQUISITION, L.L.C., as Administrative Agent
and a Lender

 

 

 

 

 

By:

  /s/ David A. Tanner

 

 

 

Name:  David A. Tanner

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO FIFTEENTH AMENDMENT OF

CREDIT AGREEMENT AMONG

PROTECTION ONE ALARM MONITORING, INC., AS BORROWER,

POI ACQUISITION, L.L.C., AS ADMINISTRATIVE AGENT

AND

THE LENDERS PARTY THERETO

 

EXECUTED on and effective as of the date first above written.

 

 

QUADRANGLE MASTER FUNDING LTD, as a
Lender

 

 

 

 

 

By:

  /s/ Michael Weinstock

 

 

 

Name:  Michael Weinstock

 

 

Title:

 

7

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO FIFTEENTH AMENDMENT OF

CREDIT AGREEMENT AMONG

PROTECTION ONE ALARM MONITORING, INC., AS BORROWER,

POI ACQUISITION, L.L.C., AS ADMINISTRATIVE AGENT

AND

THE LENDERS PARTY THERETO

 

To induce the Credit Parties to enter into this Amendment, each of the
undersigned:  (a) consents and agrees to the execution and delivery of the
Amendment Documents, (b) ratifies and confirms that all guaranties, assurances
and Liens, if any, granted, conveyed or assigned to the Credit Parties under the
Loan Documents are not released, diminished, impaired, reduced or otherwise
adversely affected by the Amendment Documents and continue to guarantee, assure
and secure the full payment and performance of all present and future
Obligations (except to the extent specifically limited by the terms of such
guaranties, assurances or Liens); (c) agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file and record such additional
guaranties, assignments, security agreements, deeds of trust, mortgages and
other agreements, documents, instruments and certificates as the Credit Parties
may reasonably deem necessary or appropriate in order to create, perfect,
preserve and protect those guaranties, assurances and Liens; and (d) waives
notice of acceptance of this consent and agreement, which consent and agreement
binds each of the undersigned and its successors and permitted assigns and
inures to the Credit Parties and their respective successors and permitted
assigns.

 

EXECUTED on and effective as of the date first above written.

 

 

PROTECTION ONE, INC., a Delaware corporation

 

 

 

 

 

By:

  /s/ Anthony D. Somma

 

 

 

Name:  Anthony D. Somma

 

 

Title:  Senior V.P.

 

 

 

NETWORK MULTI-FAMILY SECURITY
CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

By:

  /s/ Steve Williams

 

 

 

Name:  Steve Williams

 

 

Title:  President

 

8

--------------------------------------------------------------------------------